
	

113 HR 2225 IH: To restore the traditional day of observance of Memorial Day, and for other purposes.
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2225
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Ms. Hanabusa
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To restore the traditional day of observance of Memorial
		  Day, and for other purposes.
	
	
		1.Restoration of traditional
			 day of observance of Memorial Day
			(a)Designation of
			 Legal Public HolidaySection 6103(a) of title 5, United States
			 Code, is amended by striking Memorial Day, the last Monday in
			 May. and inserting the following:
				
					Memorial Day,
				May
				30.
					.
			(b)Observances and
			 CeremoniesSection 116 of title 36, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking The last Monday in May and inserting May
			 30; and
				(2)in subsection
			 (b)—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by redesignating
			 paragraph (4) as paragraph (5); and
					(C)by inserting after
			 paragraph (3) the following:
						
							(4)calling on the
				people of the United States to observe Memorial Day as a day of ceremonies to
				show respect for United States veterans of wars and other military conflicts;
				and
							.
					(c)Display of
			 Flag
				(1)Time and
			 occasions for flag displaySection 6(d) of title 4, United States
			 Code, is amended by striking the last Monday in May; and
			 inserting May 30;.
				(2)National League
			 of Families POW/MIA flagSection 902(c)(1)(B) of title 36, United
			 States Code, is amended by striking the last Monday in May and
			 inserting May 30.
				
